MFS® BLENDED RESEARCH® CORE EQUITY PORTFOLIO MFS® HIGH YIELD PORTFOLIO MFS® CORE EQUITY PORTFOLIO MFS® INTERNATIONAL GROWTH PORTFOLIO MFS® CORPORATE BOND PORTFOLIO MFS® INTERNATIONAL VALUE PORTFOLIO MFS® EMERGING MARKETS EQUITY PORTFOLIO MFS® MASSACHUSETTS INVESTORS GROWTH STOCK PORTFOLIO MFS® GLOBAL GOVERNMENTS PORTFOLIO MFS® MONEY MARKET PORTFOLIO MFS® GLOBAL GROWTH PORTFOLIO MFS® RESEARCH INTERNATIONAL PORTFOLIO MFS® GLOBAL RESEARCH PORTFOLIO MFS® STRATEGIC INCOME PORTFOLIO MFS® GLOBAL TACTICAL ALLOCATION PORTFOLIO MFS® TECHNOLOGY PORTFOLIO MFS® GOVERNMENT SECURITIES PORTFOLIO Effective immediately, the following paragraph in the sub-section entitled "Compensation" under the main heading entitled "Appendix D – Portfolio Manager(s)" Additional or different benchmarks, including versions of indices, custom indices, and linked indices that combine performance of different indices for different portions of the time period, may also be used. Primary weight is given to portfolio performance over a three-year time period with lesser consideration given to portfolio performance over one- and five-year periods (adjusted as appropriate if the portfolio manager has served for less than five years). is replaced in its entirety with the following paragraph: Additional or different benchmarks, including versions and components of indices, custom indices, and linked indices that combine performance of different indices for different portions of the time period, may also be used.Consideration is given to portfolio performance over one, three, and five years with emphasis placed on the longer periods.For portfolio managers who have served for more than five years, additional longer-term performance periods are also considered.For portfolio managers who have served for less than five years, performance periods are adjusted as appropriate. 1021864 1 VIT2-SAI-SUP-I-032916
